Exhibit 10.1

[Curis Letterhead]

October 27, 2008

Daniel R. Passeri

Curis, Inc.

45 Moulton St.

Cambridge, Massachusetts 02138

 

Re: Employment Agreement

Dear Dan:

Reference is hereby made to the Employment Agreement, dated as of September 18,
2007, by and between Curis, Inc. (“Curis”) and you (the “Employment Agreement”).

Notwithstanding anything to the contrary in the Employment Agreement, Curis and
you hereby agree that, as of the date hereof, in consideration for the grant to
you of an option to purchase 202,000 shares of common stock of Curis (the
“Option”), your base salary shall be reduced from $400,000 to $300,000 per
annum, and shall remain subject to annual review by the board of directors, or
compensation committee of the board of directors, of Curis. The Option will be
granted pursuant to our 2000 Stock Incentive Plan (the “Plan”) and will be
subject to the terms and conditions of the Plan and a stock option agreement by
and between you and the Company in the form previously furnished to you.

Curis and you hereby agree that the aforementioned reduction in salary shall not
constitute “Good Reason” as defined in the Employment Agreement and that in
connection with any termination of employment you hereby waive any claim for
benefits under said agreement as a result of such reduction.

In addition, Curis and you hereby agree to amend the Employment Agreement as
follows:

 

1. Section 3.3 of the Employment Agreement is hereby amended to add the
following sentence to the end of such section:

“In addition, the Company shall pay fees to a tax professional of up to $7,500
per year for the preparation of the Employee’s tax returns. If the payment of
such fees is imputed to the Employee as income for federal tax purposes, the
Company shall reimburse the Employee for the taxes paid on such fees.”

 

2. Sections 5(a) and 5(c) of the Employment Agreement are hereby amended by
deleting the following clause from such sections:

“upon execution of a general release of all claims against the Company, its
employees, officers, directors and agents, in a form drafted by the Company,”

 

3. Sections 5(a)(ii) and 5(c)(ii) of the Employment Agreement are hereby amended
by deleting such sections in their entirety and substituting for each the
following:

“(ii) twelve (12) monthly payments each equal in amount to one-twelfth
(1/12th) of the greater of (x) the Employee’s base salary in effect on
September 30, 2008 or (y) the Employee’s then base salary, reduced by all
applicable taxes and withholdings, in accordance with the Company’s then current
payroll policies and practices and”



--------------------------------------------------------------------------------

4. The penultimate sentence of Section 5(c) of the Employment Agreement is
hereby amended by deleting such sentence in its entirety and substituting
therefore the following:

“For purposes of this paragraph, the Employee’s “Base Salary” shall be the
greater of the amount in effect (x) on September 30, 2008, (y) immediately prior
to the Change in Control Event or (z) on the termination date of Employee’s
employment.”

 

5. The introductory clause of Section 5(e)(iii) of the Employment Agreement is
hereby amended by deleting such clause in its entirety and substituting
therefore the following:

“If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), as determined by the Company in
accordance with its procedures, by which determination the Employee hereby
agrees that he is bound, then:”

 

6. The following new Subsection 5(e)(iv) hereby is added to the Employment
Agreement:

“The receipt of any severance benefits provided for under this Agreement or
otherwise shall be dependent upon the Employee’s delivery to the Company of an
effective general release of claims in a form satisfactory to the Company within
60 days of the date of the Employee’s termination of employment, and shall be
paid or commence no later than thirty (30) days thereafter; provided, however,
that if the date on which the severance benefits are to be paid or commence
occurs in the calendar year following the year of the Employee’s date of
termination, the severance payments shall be paid or commence no earlier than
January 1 of such subsequent calendar year. Notwithstanding the foregoing, any
payment of benefits under this subparagraph shall be subject to the provisions
of Subsection 5(e)(iii) to the extent applicable.”

 

Very truly yours,

 

CURIS, INC.

By:   /s/ Michael P. Gray Name:   Michael P. Gray Title:   Chief Financial
Officer and Chief Operating Officer

 

Agreed and accepted as of the date first written above:

 

By:   /s/ Daniel R. Passeri   Daniel R. Passeri